                            Case 2:20-cv-01376-JAD-EJY Document 9 Filed 08/13/20 Page 1 of 4



                        1   F. Christopher Austin, (NV Bar No. 6559)
                            WEIDE & MILLER, LTD.
                        2   10655 Park Run Drive, Suite 100
                            Las Vegas, NV 89144
                        3   (702) 382-4804
                            caustin@weidemiller.com
                        4
                            Attorney for Plaintiffs
                        5
                                                         UNITED STATES DISTRICT COURT
                        6
                                                                    DISTRICT OF NEVADA
                        7

                        8
                             FINNMARK DESIGNS LLC, a Nevada                     Case No.: 2:20-cv-01376-JAD-EJY
                        9    limited liability company; GARRETT
                             GORDON, an individual,
                       10                                                       MOTION OF WEIDE & MILLER, LTD
                                                      Plaintiffs,               TO WITHDRAW AS COUNSEL OF
                       11
                                         v.                                     RECORD FOR PLAINTIFFS
                       12
                             COREY SMEE, an individual; SAMICK
                       13    MUSIC CORP dba HEALTH MATE
                             SAUNA, a California corporation; KEVIN
                       14    GARRIGUS, an individual.
                       15
                                                      Defendants.
                       16

                       17

                       18            Pursuant to District of Nevada Local Rule LR IA 11-6(b) and Rule 1.16 of the Nevada

                       19   Rules of Professional Conduct, I, F. Christopher Austin of Weide & Miller, Ltd., hereby move

                       20   the Court for entry of an order granting leave for me to withdraw from representing Plaintiffs
                       21   Finnmark Designs LLC and Garrett Gordon in this litigation.
                       22
                                                                    STATEMENT OF FACTS
                       23
                                     On July 30, 2020, Plaintiff Garrett Gordon discharged Counsel, terminated his attorney-
                       24
                            client relationship with Counsel, and has now threatened to bring legal action against Weide &
                       25

                       26   Miller. With the exception of bringing this Motion, Plaintiff Gordon has expressly prohibited

                       27   Counsel from engaging in any further actions on Plaintiffs’ behalf in this matter.

                       28   //
WEIDE & MILLER, LTD.
10655 PARK RUN DRIVE,
      SUITE 1OO             fca-w-1168                                      1
     LAS VEGAS,
    NEVADA 89144
   (702) 382-4804
                            Case 2:20-cv-01376-JAD-EJY Document 9 Filed 08/13/20 Page 2 of 4



                        1                                         LEGAL STANDARDS

                        2            District of Nevada Local Rule LR IA 11-6 governs attorney appearances, substitutions,
                        3
                            and withdrawals. It states the following:
                        4
                            LR IA 11-6. APPEARANCES, SUBSTITUTIONS, AND WITHDRAWALS
                        5
                                     (a)    A party who has appeared by attorney cannot while so represented appear or act in
                        6                   the case. This means that once an attorney makes an appearance on behalf of a
                                            party, that party may not personally file a document with the court; all filings must
                        7
                                            thereafter be made by the attorney. An attorney who has appeared for a party must
                        8                   be recognized by the court and all the parties as having control of the client’s case,
                                            however, the court may hear a party in open court even though the party is
                        9                   represented by an attorney.
                       10            (b)    No attorney may withdraw after appearing in a case except by leave of the court
                       11                   after notice has been served on the affected client and opposing counsel.

                       12            (c)    A stipulation to substitute attorneys must be signed by the attorneys and the
                                            represented client and be approved by the court. Except where accompanied by a
                       13                   request for relief under subsection (e) of this rule, the attorney’s signature on a
                                            stipulation to substitute the attorney into a case constitutes an express acceptance
                       14                   of all dates then set for pretrial proceedings, trial, or hearings, by the discovery
                       15                   plan or any court order.

                       16            (d)    Discharge, withdrawal, or substitution of an attorney will not alone be reason for
                                            delay of pretrial proceedings, discovery, the trial, or any hearing in the case.
                       17
                                     (e)    Except for good cause shown, no withdrawal or substitution will be approved if it
                       18
                                            will result in delay of discovery, the trial, or any hearing in the case. Where delay
                       19                   would result, the papers seeking leave of the court for the withdrawal or
                                            substitution must request specific relief from the scheduled discovery, trial, or
                       20                   hearing. If a trial setting has been made, an additional copy of the moving papers
                                            must be provided to the clerk for immediate delivery to the assigned district judge,
                       21                   bankruptcy judge, or magistrate judge.
                       22
                                     In addition, Rule 1.16 of the Nevada Rules of Professional Conduct governs the
                       23
                            termination of representation. It states the following:
                       24
                                     (a)    Except as stated in paragraph (c), a lawyer shall not represent a client or, where
                       25                   representation has commenced, shall withdraw from the representation of a client
                                            if:
                       26

                       27                   (1)    The representation will result in violation of the Rules of Professional
                                                   Conduct or other law;
                       28
WEIDE & MILLER, LTD.
10655 PARK RUN DRIVE,
      SUITE 1OO             fca-w-1168                                        2
     LAS VEGAS,
    NEVADA 89144
   (702) 382-4804
                            Case 2:20-cv-01376-JAD-EJY Document 9 Filed 08/13/20 Page 3 of 4



                        1                   (2)    The lawyer’s physical or mental condition materially impairs the lawyer’s
                                                   ability to represent the client; or
                        2
                                            (3)    The lawyer is discharged.
                        3

                        4
                                     (b)    Except as stated in paragraph (c), a lawyer may withdraw from representing a
                        5                   client if:

                        6                   (1)    Withdrawal can be accomplished without material adverse effect on the
                                                   interests of the client;
                        7
                                            (2)    The client persists in a course of action involving the lawyer’s services that
                        8
                                                   the lawyer reasonably believes is criminal or fraudulent;
                        9
                                            (3)    The client has used the lawyer’s services to perpetrate a crime or fraud;
                       10
                                            (4)    A client insists upon taking action that the lawyer considers repugnant or
                       11                          with which the lawyer has fundamental disagreement;
                       12
                                            (5)    The client fails substantially to fulfill an obligation to the lawyer regarding
                       13                          the lawyer’s services and has been given reasonable warning that the
                                                   lawyer will withdraw unless the obligation is fulfilled;
                       14
                                            (6)    The representation will result in an unreasonable financial burden on the
                       15                          lawyer or has been rendered unreasonably difficult by the client; or
                       16
                                            (7)    Other good cause for withdrawal exists.
                       17
                                     (c)    A lawyer must comply with applicable law requiring notice to or permission of a
                       18                   tribunal when terminating representation. When ordered to do so by a tribunal, a
                                            lawyer shall continue representation notwithstanding good cause for terminating
                       19
                                            the representation.
                       20
                                     (d)    Upon termination of representation, a lawyer shall take steps to the extent
                       21                   reasonably practicable to protect a client’s interests, such as giving reasonable
                                            notice to the client, allowing time for employment of other counsel, surrendering
                       22                   papers and property to which the client is entitled and refunding any advance
                                            payment of fee or expense that has not been earned or incurred. The lawyer may
                       23
                                            retain papers relating to the client to the extent permitted by other law.
                       24
                                                                      ARGUMENT
                       25
                                     The Court should grant leave to withdraw because the legal standards for withdrawal are
                       26
                            easily satisfied in this instance. First, with respect to LR 1A 11-6(d), we were terminated as
                       27

                       28   counsel for Plaintiffs Finnmark Designs and Garett Gordon, effective July 30, 2020, and
WEIDE & MILLER, LTD.
10655 PARK RUN DRIVE,
      SUITE 1OO             fca-w-1168                                       3
     LAS VEGAS,
    NEVADA 89144
   (702) 382-4804
                            Case 2:20-cv-01376-JAD-EJY Document 9 Filed 08/13/20 Page 4 of 4



                        1   instructed to cease all further representation of them in the matter with the exception of bringing

                        2   this motion to withdraw. Second, with respect to LR 11-6(e), no delay of discovery, trial, or any
                        3
                            hearing in the case will result since Plaintiffs’ other attorney-of-record in this case, Ryan Gile,
                        4
                            will continue on as Plaintiffs’ lead counsel in this matter. Third, with respect to Nevada Rule of
                        5
                            Professional Conduct 1.16(b)(1), adequate grounds for withdrawal exist because withdrawal can
                        6
                            be accomplished without material adverse effect, since Mr. Gile will continue to represent
                        7

                        8   Plaintiffs in this case. Fourth, Rule 1.16(c) is satisfied because, through this motion, as we are

                        9   complying with the Court’s rules and procedures for withdrawal. Fifth, Rule 1.16(d) is satisfied
                       10   because, again, Plaintiffs’ principal lead counsel, Mr. Gile, will continue to represent Plaintiffs in
                       11
                            this case.
                       12
                                                                      CONCLUSION
                       13
                                     For the foregoing reasons, I respectfully request that the Court enter an order granting F.
                       14

                       15   Christopher Austin, and the firm of Weide & Miller, Ltd., leave to withdraw as counsel of record

                       16   for Plaintiffs Finnmark Designs LLC and Garrett Gordon in this matter.

                       17            DATED this 13th day of August, 2020.
                       18                                          Respectfully Submitted,
                       19                                          WEIDE & MILLER, LTD.
                       20
                                                                   /s/ F. Christopher Austin
                       21                                          F. Christopher Austin, Esq.
                                                                   10655 Park Run Drive, Suite 100
                       22                                          Las Vegas, NV 89144
                       23                                          Attorneys for Plaintiffs
                       24
                                                                   IT IS SO ORDERED:
                       25

                       26
                                                                   ___________________________________
                       27                                          UNITED STATES MAGISTRATE JUDGE

                       28                                          DATED: August 13, 2020
WEIDE & MILLER, LTD.
10655 PARK RUN DRIVE,
      SUITE 1OO             fca-w-1168                                        4
     LAS VEGAS,
    NEVADA 89144
   (702) 382-4804
